DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/21/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claim 1 have been considered, but are not persuasive. The new ground of rejection cites Chan US 2008/0117377 as teaching the amended claim limitations in claim 1.

Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 should be amended to “the arc-shaped protrusion is the insulating material, the active material, or a combination thereof” because claim 5 is depended on claim 4 and duplicated with the claim limitation cited in claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended independent claim 1 contains claim limitation "an arc-shaped protrusion disposed at a position adjacent to a side of the transfer pad near the active area in the non-active area and shaped as a spherical cap".  However, the original disclosure does not disclose “an arc-shaped protrusion shaped as a spherical cap”. For example, Fig.2 only shows a cross section of an arc-shaped protrusion (118), it does not disclose the arc-shaped protrusion has a spherical cap, because the arc-shaped protrusion (118) maybe formed with a wall pattern or other shapes of cap and having the same cross section as shown in fig.2.
Also, dependent Claims 2-10 are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 103353693A (See English Translation of Li CN 103353693A provided in the previous Non-Final rejection 07/28/2021) in view of Chan US 2008/0117377.
Regarding claim 1, Li discloses a thin-film transistor liquid-crystal display, in at least figs.1-3c, a first substrate (11), wherein the first substrate comprises an active area (at least the left portion as shown in annotated fig.1 above) and a non-active area (at least the right portion as shown in annotated fig.1 above) surrounding the active area, and the non-active area comprises: a transfer pad (19) disposed on a side of the non-active area away from the active area (see fig.1), and the transfer pad fully overlap with a frame sealant (17).

Chan discloses a thin-film transistor liquid-crystal display, in at least figs.1, the non-active area (29) comprises an arc-shaped protrusion (any of 234, para.28 and 29 discloses it can be dome-shaped as 214) disposed at a position adjacent to a side of the frame sealant near the active area (28) in the non-active area and shaped as a spherical cap (para.28 and 29 discloses it can be dome-shaped), wherein a bottom surface of the protrusion faces the first substrate (23)(see fig.1) for the purpose of  blocking the movement of the liquid crystal (para.31).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the non-active area comprises an arc-shaped protrusion disposed at a position adjacent to a side of the frame sealant near the active area in the non-active area and shaped as a spherical cap, wherein a bottom surface of the arc-shaped protrusion faces the first substrate as taught by Chan in the thin-film transistor liquid-crystal display of Li in order to have the non-active area comprises an arc-shaped protrusion disposed at a position adjacent to a side of the transfer pad near the active area in the non-active area and shaped as a spherical cap, wherein a bottom surface of the arc-shaped protrusion faces the first substrate because the frame sealant and the transfer pad are formed on the same location in the non-active area for the purpose of blocking the movement of the liquid crystal.
recited range (an arc radius of the arc-shaped protrusion is greater than or equal to a width of the transfer pad) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an arc radius of the arc-shaped protrusion is greater than or equal to a width of the transfer pad in the thin-film transistor liquid-crystal display of Li for the purpose of blocking the movement of the liquid crystal (para.31).
Regarding claim 2, Chan discloses a height of the arc-shaped protrusion is 2-4 µm (para.29 and 28 discloses 1.5-2.5 µm) for the purpose of blocking the movement of the liquid crystal (para.31). The reason for combining is the same as claim 1.
Regarding claim 4, Li discloses the active area comprises a thin film transistor (1113), the thin film transistor comprises a gate electrode layer (1113a), an insulating layer (1114), an active layer (1113b), and a source/drain electrode layer (1113d/1113c).
Chan discloses the arc-shaped protrusion is a single-layer structure or a multi-layer structure composed of same materials as one or more layers of the thin film 
Regarding claim 5, Chan discloses the arc-shaped protrusion is composed of a metal material (para.40 discloses the protrusion is made of the same material as a gate electrode of the thin film transistor), the insulating material, the active material, or a combination thereof for the purpose of forming a protrusion (para.40). The reason for combining is the same as claim 4.
Regarding claim 7, Li discloses the first substrate further comprises an alignment film (118) formed from the coated alignment solution, and the alignment film does not cover the transfer pad (see fig.1)(the claim recitation of “formed from the coated alignment solution” is considered product by process claim limitation which does not differentiate the claimed structure from the prior art (MPEP 2113)).
Regarding claim 8, Li in view of Chan discloses a frame sealant (17) covering a region from a side of the arc-shaped protrusion away from the active area to an outer side of the non-active area (see fig.1), a second substrate (12) comprising a second common electrode (123) and cell-assembled with the first substrate by the frame sealant (see fig.1); and a conductive particle (18) disposed on the transfer pad of the first substrate and electrically connected to the second common electrode (see fig.1) for the purpose of  blocking the movement of the liquid crystal (para.31). The reason for combining is the same as claim 1.
Regarding claim 10, Li discloses the active area is provided with a plurality of spacers (1262) that are in contact with the first substrate and the second substrate after .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 103353693A in view of Chan US 2008/0117377 as applied to claim 1 above, and further in view of Ota JP 2011027844A.
 Regarding claim 3, Li in view of Chan does not explicitly disclose the non-active area further comprises a first common electrode, and the transfer pad and the arc-shaped protrusion are disposed on the first common electrode.
Ota discloses a thin-film transistor liquid-crystal display, in at least figs.2-4, the non-active area (130) further comprises a first common electrode (510A), and the transfer pad (520) and the protrusion (112) are disposed on the first common electrode for the purpose of providing a common potential to the transfer pad through the first common electrode (para.32 and 33).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the non-active area further comprises .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 103353693A in view of Chan US 2008/0117377 as applied to claim 1 above, and further in view of Lee US 2016/0077383.
Regarding claim 6, Li in view of Chan does not explicitly disclose the active area comprises an overcoat layer, a columnar photo spacer, a black matrix, a color filter, or a combination thereof, and the arc-shaped protrusion is a single-layer structure or a multi-layer structure composed of same materials as one or more of the overcoat layer, the columnar photo spacer, the black matrix, and the color filter.  
Lee discloses a thin-film transistor liquid-crystal display, in at least fig.1, the active area comprises a color filter (134), and the protrusion (134D) is a single-layer structure composed of same material as the color filter (para.55) for the purpose of forming color filter on the array substrate, reducing manufacturing step, and forming a protrusion to prevent an alignment layer solution from flowing up to the seal line (para.53).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the active area comprises a color filter, and the protrusion is a single-layer structure composed of same material as the color filter as taught by Lee in the thin-film transistor liquid-crystal display of Li in .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 103353693A in view of Chan US 2008/0117377 as applied to claim 8 above, and further in view of Jung US 2012/0194494.
Regarding claim 9, Li in view of Chan does not explicitly disclose the frame sealant is doped with a plurality of first ball spacers to maintain a cell gap.
Jung discloses a thin-film transistor liquid-crystal display, in figs.1-21, the frame sealant (400) is doped with a plurality of first ball spacers (410 or 420) to maintain a cell gap for the purpose of maintaining a constant cell gap of the display panel (para.83).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the frame sealant is doped with a plurality of first ball spacers to maintain a cell gap as taught by Jung in the thin-film transistor liquid-crystal display of Li in view of Chan for the purpose of maintaining a constant cell gap of the display panel.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIA X PAN/Primary Examiner, Art Unit 2871